Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
1. This action is responsive to the reply filed on April 26, 2021.

2. Claims 1 and 3-10 have been examined. 

Response to Arguments
3. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Claim Objection
4. Claim 8 is objected to because it depends on the canceled claim 2.


Allowable Subject Matter
5. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 4 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The information processing device according to claim 3, wherein the processor is configured to calculate the control gain for the difference in accordance with a predetermined relevance that the manipulation amount are decreased toward increase of the difference,” which are not found in the prior art of record.
Incorporating intervening claim 3 and claim 4 into claims 1, 9, and 10 would put the case in condition for allowance.

Claim Rejections – 35 USC §102
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. Claims 1, 9, and 10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0195868 to Hasegawa et al. (hereafter “Hasegawa”).

Claim 1.  
Hasegawa discloses an information processing device comprising: a memory storing instructions; and a processor connected to the memory and 
configured to executes the instructions to:
calculate a degree of suitability between observation information and prediction information, the observation information observed for a system suffering an effect from a certain device operated in accordance with a manipulation amount (0052, 0054, 0064), 
the prediction information predicted in accordance with a model for a state of the system, the model including a parameter of a noise of the manipulation amount (0035, 0050-0053, 0079);
calculate the parameter of the noise in the model in case that the calculated degree of suitability is greater than a predetermined threshold (0009, 0035, 0041, 0068, 0074) and
determine that an abnormality occurred for the certain device when the calculated noise satisfies a predetermined determination condition (0041, 0057, 0059, 0064, 0071, 0079).

Claim 9.  
Hasegawa discloses an information processing method, by a calculation processing device, comprising:
calculating a degree of suitability between observation information and prediction information, the observation information observed for a system suffering an effect from an certain device operated in accordance with a manipulation amount (0009, 0035, 0041, 0068, 0074), 
the prediction information predicted in accordance with a model for a state of the system, the model including a parameter of a noise of the manipulation amount (0035, 0050-0053, 0079);
calculating the parameter of the noise in the model in case that the calculated degree of suitability is greater than a predetermined threshold (0052, 0054, 0064) and
determining that an abnormality occurred for the certain device when the calculated noise satisfies a predetermined determination condition (0041, 0057, 0059, 0064, 0071, 0079).

Claim 10.  
Hasegawa discloses a non-transitory recording medium storing an information processing program causing a computer to achieve:
a degree calculation function configured to calculate a degree of suitability between observation information and prediction information, the observation information observed for a system suffering an effect from an certain device operated in accordance with a manipulation amount (0052, 0054, 0064), 
the prediction information predicted in accordance with a model for a state of the system, the model including a parameter of a noise of the manipulation amount (0009, 0035, 0041, 0068, 0074); 
a difference calculation function configured to calculate the parameter of the noise in the model in case that the calculated degree of suitability is greater than a predetermined threshold (0035, 0050-0053, 0079) and
a function configured to determine that an abnormality occurred for the certain device when the calculated noise satisfies a predetermined determination condition (0041, 0057, 0059, 0064, 0071, 0079).



8. Claims 1, 6, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0179746 to Jiang et al. (hereafter “Jiang”).

Claim 1.  
Jiang discloses an information processing device comprising: a memory storing instructions; and a processor connected to the memory (FIG.3 and related text) and 
configured to executes the instructions to:
calculate a degree of suitability between observation information and prediction information, the observation information observed for a system suffering an effect from a certain device operated in accordance with a manipulation amount (0031, 0088, 0092), 
the prediction information predicted in accordance with a model for a state of the system, the model including a parameter of a noise of the manipulation amount (0028, 0035, 0058, 0059);
calculate the parameter of the noise in the model in case that the calculated degree of suitability is greater than a predetermined threshold (0097, 0098, 0100, 0150); and
determine that an abnormality occurred for the certain device when the calculated noise satisfies a predetermined determination condition (FIG.6c, blocks 670, 675, 680, 685, and related text;  FIG.7c, blocks 775, 780, and related text).

Claim 6.
Jiang discloses the information processing device according claim 1, wherein the processor is configured to generate the predictive information by predicting a state of the system in accordance with the model (0035, 0088, 0097).

Claim 7.
Jiang discloses the information processing device according to claim 1, wherein the predetermined determination condition is a condition that the difference is equal to or more than a predetermined threshold (0028, 0092, 0150).

Claim 9.  
Jiang discloses an information processing method, by a calculation processing device, comprising:
calculating a degree of suitability between observation information and prediction information, the observation information observed for a system suffering an effect from an certain device operated in accordance with a manipulation amount (0031, 0088, 0092), 
the prediction information predicted in accordance with a model for a state of the system, the model including a parameter of a noise of the manipulation amount (FIG.3 and related text);
calculating the parameter of the noise in the model in case that the calculated degree of suitability is greater than a predetermined threshold (0097, 0098, 0100, 0150) and
determining that an abnormality occurred for the certain device when the calculated noise satisfies a predetermined determination condition (0028, 0035, 0058, 0059).

Claim 10.  
Jiang discloses a non-transitory recording medium storing an information processing program causing a computer to achieve:
a degree calculation function configured to calculate a degree of suitability between observation information and prediction information, the observation information observed for a system suffering an effect from an certain device operated in accordance with a manipulation amount (0028, 0035, 0058, 0059), 
the prediction information predicted in accordance with a model for a state of the system, the model including a parameter of a noise of the manipulation amount (0031, 0088, 0092); 
a difference calculation function configured to calculate the parameter of the noise in the model in case that the calculated degree of suitability is greater than a predetermined threshold (FIG.6c, blocks 670, 675, 680, 685, and related text;  FIG.7c, blocks 775, 780, and related text): and
a function configured to determine that an abnormality occurred for the certain device when the calculated noise satisfies a predetermined determination condition (0097, 0098, 0100, 0150).


Claim Rejections – 35 USC §103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of US 2012/0001574 to Akaishi et al. (hereafter “Akaishi”).

Claim 3.
Jiang does not disclose the information processing device according to claim 1, wherein the processor is configured to calculate control gain for controlling the manipulation amount for the certain device depending on a magnitude of the difference.
However, Akaishi further discloses the processor is configured to calculate control gain for controlling the manipulation amount for the certain device depending on a magnitude of the difference (0050, 0108).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Akaishi’s teaching into Jiang‘s teaching.  One would have been motivated to do so to limit harmful operations/ abnormality as suggested by Akaishi.


11. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Akaishi, and further in view of US 6,427,100 to Kaku et al. (hereafter “Kaku”).

Claim 5. 
Jiang and Akaishi do not disclose the information processing device according to claim 3, wherein the processor is configured to calculate the control gain that manipulation amount are decreased toward an elapse of time, when the difference increases toward the elapse of time.
However, Kaku further discloses the processor is configured to calculate the control gain that manipulation amount are decreased toward an elapse of time, when the difference increases toward the elapse of time (FIG.3, blocks S3, S5, S6, and related text). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kaku’s teaching into Jiang and Akaishi‘s teaching.  One would have been motivated to do so to prevent sudden changes in operations as suggested by Kaku.

12. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of US 2008/0110238 to Kariya et al. (hereafter “Kariya”).

Claim 8.
Jiang does not disclose the information processing device according to claim 2, wherein the processor is configured to calculate a timing at which the difference satisfies the predetermined determination condition based on the difference calculated for a plurality of timings.
However, Kariya further discloses the processor is configured to calculate a timing at which the difference satisfies the predetermined determination condition based on the difference calculated for a plurality of timings (0023, FIG.3a-g and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kariya’s teaching into Jiang‘s teaching.  One would have been motivated to do so to diagnose correctly abnormal operations in engine systems as suggested by Kariya.


Conclusion
13. Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not  mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

14. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192